Title: From George Washington to Thomas Wharton, Jr., 10 February 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Valley Forge 10th Feby 1778.

I have been honored with your favors of the 15th and 22d ulto with the several public Acts referred to, inclosed. I most sincerely wish that, for compleating your quota of Men, may be found adequate to the purpose,

but I very much doubt it. I have ordered two proper Officers, from every Regiment belonging to your State, to repair to Lancaster, and take their recruiting instructions from you.
I observe, that the State have appointed Colo. Francis Johnston to receive and distribute the Cloathing collected by the Commissioners. That Gentleman has not been able to do duty for some time on account of his Health, he is not in Camp at present, and I do not find that he is expected. I therefore most earnestly desire that some other may be appointed, and that what cloathing is collected may be immediately sent down. General Wayne brought a tolerable supply for the two Brigades under his command, but the 3d 6th 9th 12th and 13th Regiments are in great distress, and are the more uneasy and discontented, as they see their companions are provided for.
Colo. Lutterloh Deputy Qr Mr General informs me that he found a considerable quantity of cloathing collected at Reading, waiting for an order to be sent forward. This being the particular property of your State, I did not think myself at liberty to interfere with it, but I hope you will immediately order it to Camp. It may come down by Water and save the labor and expence of Waggons.
It certainly was never expected or intended, that the States should furnish their Officers with such Cloathing as was demanded of yours. The recommendation of Congress is, that each State should furnish their Officers and Men with proper (by which I understand decent and substantial) cloathing at a price in proportion to their pay, and that the loss, which will arise between the first cost and the price at which it may be charged upon delivery, shall be defrayed by the Continent at large.
Inclosed you have the Return of the Commissioned and Staff Officers of your State. You will observe that there are many promotions and vacancies to fill. I put a stop to them untill the new arrangement of the Army, now under consideration, shall be compleated. I have the Honor to be Sir Yr most obt Servt

Go: Washington

